           Case 5:15-cr-00596-JLS Document 109 Filed 08/11/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                  :
                                          :
               v.                         :      CRIMINAL ACTION
                                          :      NO. 15-596
VERNON ROBINSON                           :
                                          :


                                        ORDER

       AND NOW, this 11th day of August, 2021, upon review of Defendant’s pro se Motion

for Reduction of Sentence, and the government’s response thereto, it is hereby ORDERED as

follows:

   1. Defendant’s Motion for Reduction of Sentence (Docket No. 91) is DENIED and

   2. Defendant’s Motion for 21 Days to Respond to Government’s Opposition to

       Compassionate Release (Docket No. 98) is DENIED as moot.



                                          BY THE COURT:



                                          /s/ Jeffrey L. Schmehl
                                          Jeffery L. Schmehl, J.
